Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 4, 2020

                                      No. 04-18-00411-CV

REPSOL OIL AND GAS USA, LLC as successor of Talisman Energy USA Inc, Statoil Texas
        Onshore Properties, LLC, and Statoil Pipelines, LLC, and OGE, LLC,
                                    Appellants

                                                 v.

 MATRIX PETROLEUM, LLC, Matrix Petroleum Holdings LLC, JAR Resources Holdings,
                    L.P., and TMRX Petroleum, LLC,
                               Appellees

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 14-08-00158-CVL
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
        Appellant Respol Oil and Gas USA, LLC’s has filed a motion for leave to file an
amended and supplemental appellant’s brief. The motion notes appellees do not oppose the
motion to amend the appellant’s brief to provide additional citations to the court reporter’s late-
filed exhibits, but oppose the motion to supplement the appellant’s opening brief. The motion
states supplementing the brief is necessary only if this court determines its reply brief is an
improper method of challenging alternative findings that might support the judgment. Appellant
attached to its motion an “amended and supplemental” appellant’s brief.

         We note this case has been pending since June 2018, multiple parties have filed separate
briefs, this case involves a cross-appeal, and the case is “at issue” and ready to be submitted to a
panel for decision. To the extent appellant’s motion requests to provide this court with additional
citations to late-filed exhibits, for simplicity’s sake, the motion is granted in part as follow: We
ORDER appellant Respol Oil and Gas USA, LLC to file an advisory with this court, within 15
days: (1) identifying the references in its appellant’s brief to the late-filed exhibits for which
citations to the record are missing; and (2) providing appropriate citations to the supplemental
reporter’s record. The court will consider the citations provided in the advisory as if they were
contained in the original appellant’s brief.

                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court